PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/020,105
Filing Date: 27 Jun 2018
Appellant(s): WALSH, Richard, G



__________________
Fred T. Hale (Reg. # 70,254)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Rejection 1: Claims 1-5, 10-14, 16-20 and 25-27, 29-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Reese, et al., U.S. Patent Application Publication No. US 2017/0325111 A1 (hereinafter Reese), in view of Gray, et al., U.S. Patent Application Publication No. US 2008/0134046 A1 (hereinafter Gray).
Rejection 2: Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Gray, and further in view of Hamilton, et al., U.S. Patent Application Publication No. US 2007/0022185 A1 (hereinafter Hamilton).
Rejection 3: Claims 7-9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Gray, and further in view of Jonker, et al., U.S. Patent No. US 7,483,984 B1 (hereinafter Jonker).

(2) Response to Argument
Rejection 1: Claims 1-5, 10-14, 16-20 and 25-27, 29-30 and 32-34
a)	Claim 1
	i)  Appellant argues that the primary prior art reference cited, Reese, even in combination with the secondary prior art reference cited, Gray, could not disclose the claimed invention in terms of “generate first graphical interface data simultaneously representing a first 
Examiner’s Reply:  However, Reese in combination with Gray do disclose generate first graphical interface data […] representing a first set of one or more per-vehicle status icons corresponding to [a] first vehicle and a second set of one or more per-vehicle status icons corresponding to [a] second vehicle (Reese: ¶¶ 55, 71, wherein an icon is presented as a graphical indicator in a user interface displaying the operational statuses of vehicles including aircraft).  It is true that Reese does not disclose explicitly that vehicle status icons corresponding to the first vehicle and vehicle status icons corresponding to the second vehicle are represented simultaneously, but Gray does disclose simultaneously representing with icons the status of such monitored network devices (Gray: Fig. 3 #s 306, 320, ¶¶ 40, 44-46, wherein multiple devices being monitored in a network, including for connectivity status metrics, are presented together visually at the same time).  Therefore, the combination of Reese and Grey do disclose the claimed invention in this regard, and there would be motivation to combine Reese with Grey.  Presenting connectivity status metrics for multiple network devices being monitored visually together at the same time simplifies network administration (Gray: ¶¶ 40, 44-46).  Reese,  furthermore, had need for monitoring network connectivity status in multiple vehicles at once because Reese explicitly discloses doing so (Reese: Fig. 5, ¶¶ 68-69), albeit not with the simultaneous display disclosed by Gray.  Instead, in Reese, multiple vehicles are displayed for selection, e.g. aircraft by tail number (Reese: Fig. 5, ¶ 68), including the capability of adding multiple vehicles for monitoring network connectivity status (Reese: Fig. 5, ¶ 69), and then a 
b)	Claim 12
i)  Appellant further argues that the prior art references cited do not disclose the claimed invention in terms of “a comparison of [a] first service performance metric value to a first target threshold value” because Reese does not compare such values, and what values are disclosed by Reese do not relate to any status level in the sense of a performance metric value (Brief, pp. 13-15).
Examiner’s Reply: However, Reese does disclose a comparison of [a] first service performance metric value to a first target threshold value (Reese: Fig. 11, ¶ 109, wherein a recommended maximum number of users connecting to a vehicle’s onboard network connectivity is compared to the monitored number of current users of the vehicle’s onboard network connectivity).  In Reese, when the number of current users of a vehicle’s onboard network connectivity is being monitored, in relation to a recommended maximum number of users, that monitoring involves a comparison of both numbers, in order to make sure sufficient quality of service is sustained by keeping the connectivity needs of users from exceeding available bandwidth (Reese: ¶ 109).  Therefore, comparison of the number of users in relation to a recommended maximum is part of the monitoring process.  The recommended maximum number of users discloses the target threshold value of the claimed invention, and the number of connected users discloses the performance metric value of the claimed invention; the number of 
c)	Claims 2-5, 10-11, 13-14, 16-20 and 25-27, 29-30 and 32-34 – Appellant argues that the prior art references cited do not disclose the claimed invention of claims 2-5, 10-11, 13-14, 16-20 and 25-27, 29-30 and 32-34 using the same rationale as presented above for claims 1 and 12 (Brief, p. 8).
Examiner’s Reply:  However, claims 2-5, 10-11, 13-14, 16-20 and 25-27, 29-30 and 32-34 are rejected using the same rationale as presented above for claims 1 and 12.

Rejection 2: Claims 6 and 21
a)	Claims 6 and 21 – Appellant argues that the prior art references cited do not disclose the claimed invention of claims 6 and 21 using the same rationale as presented above for claims 1 and 12 (Brief, p. 8).
Examiner’s Reply: However, claims 6 and 21 are rejected using the same rationale as presented above for claims 1 and 12.

Rejection 3: Claims 7-9 and 22-24
a)	Claims 7-9 and 22-24– Appellant argues that the prior art references cited do not disclose the claimed invention of claims 7-9 and 22-24 using the same rationale as presented above for claims 1 and 12 (Brief, p. 8).
Examiner’s Reply: However, claims 7-9 and 22-24 is rejected using the same rationale as presented above for claims 1 and 12.

(3)  Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Timothy Sowa/
Examiner, Art Unit 2448

Conferees:
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448      

/Peter-Anthony Pappas/Supervisory Patent Examiner, Art Unit 2448                                                                                                                                                                                                        
                                                                                                                                                                                                  { 3 }

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.